Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendment filed 17 February 2022 has remedied the Claim Objections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments also incorporate former claim 10, indicated Allowable, into independent claims 1 and 11, and the limitations of claim 10 and 19 into independent claim 18.  Accordingly, these claims now require introducing first an acidic treatment fluid, then a spacer fluid, then an enzymatic treatment fluid, which contact the filter cake to treat and degrade it.  
There is substantial Prior Art which discloses treating a filter cake by introducing an enzymatic treatment fluid followed by a spacer fluid then an acidic treatment fluid (e.g., Parlar 2004/0014606), but there appears to be no Prior Art that discloses or teaches the opposite step order (acidic, then spacer, then enzymatic).  The closest Prior Art to this step order is Harris (2008/0017382) (cited previously in Conclusion), which teaches treating a filter cake with acid then enzyme, but this reference could not be reasonably modified to include a spacer fluid between the acid and enzyme without destroying the principle of operation, the acid and enzyme being incorporated into the same solid polymer used for the treatment.  Otherwise, there appears to exist little Prior Art describing acid then enzyme, to treat filtercake.  Accordingly, only one with the benefit of the current disclosure would do so with a spacer fluid in-between. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674